United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1047
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Shawn Jerome Vaassen

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                             Submitted: July 30, 2018
                              Filed: August 2, 2018
                                  (Unpublished)
                                  ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       After Shawn Vaassen pled guilty to wire fraud and firearms offenses, the
parties stipulated to an upward departure under U.S.S.G. §§ 5K2.0(a)(3) (departure
based on circumstances not otherwise adequately taken into consideration), 5K2.2
(physical injury), and 5K2.6 (weapon possessed or used in commission of offense);
and the government moved for a downward departure under U.S.S.G. § 5K1.1
(substantial assistance to authorities). After accepting the departures, the district
court1 sentenced Vassen to a prison term within the resulting Guidelines range. His
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence was substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (discussing appellate review of sentencing decisions); United States
v. Dalton, 478 F.3d 879, 881 (8th Cir. 2007) (extent of downward departure for
substantial assistance lies within district court’s discretion and is virtually
unreviewable on appeal). Additionally, having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal. Accordingly, we grant counsel leave to withdraw, and we affirm.
                       ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-